DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 04-29-2022. The changes and remarks disclosed therein have been considered.

Claim(s) 1 and 6 has/have been amended, claim 11 has been added, and claim(s) 1-11 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogl, US 6982902 B2, in view of Kyung, US 20160260477 A1.

As to claim 1, Gogl discloses a memory device (see Gogl Fig 4B), comprising: 
a plurality of word lines (see Gogl Fig 4B Ref 232); 
a plurality of row word lines (see Gogl Fig 4B Ref 210); and 
a plurality of memory blocks (see Gogl Fig 1A Ref 108; Each bit line corresponds to plurality of structures like the one imaged in figure 4A, which in their totality are a block.), each of the memory blocks comprising a plurality of memory units (see annotated image of Gogl Fig 4B below), each of the memory units comprising: 
a plurality of memory cell groups (see annotated image of Gogl Fig 4B below), each of the memory cell groups comprising a plurality of memory cells (see Gogl Fig 4B Ref RMTJ) each coupled to one of the word lines;
at least one bit line (see Gogl Fig 4B Ref 222);
a plurality of row switches (see Gogl Fig 4B Ref 206), each of the row switches having a control terminal coupled to a different one of the plurality of row word lines (see Gogl Fig 4B Ref 210).


    PNG
    media_image1.png
    940
    936
    media_image1.png
    Greyscale


Gogl does not appear to disclose a column word line; 
a plurality of column switches, each of the column switches having a control terminal coupled to the column word line; and
each of the column switches and each of the row switches are coupled in series between the at least one bit line and the plurality of memory cells of one of the memory cell groups.

Kyung discloses 
a column word line (see Kyung Fig 2 Ref LY);
a plurality of column switches, each of the column switches having a control terminal coupled to the column word line (see Kyung Fig 2 Ref 122); and
each of the column switches and each of the row switches are coupled in series between the at least one bit line and the plurality of memory cells of one of the memory cell groups (see annotated image of Gogl Fig 4B and Kyung Fig 2 below).


    PNG
    media_image2.png
    1056
    951
    media_image2.png
    Greyscale


It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Gogl, may have a particular arrangement of switches and lines to access memory cells, as disclosed by Kyung. The inventions are well known variants of access arrangements for memory cell groups, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Kyung’s attempt to shorten read cycles (see Kyung Para [0068]).

As to claim 6, Gogl discloses memory device (see Gogl Fig 4B), comprising: 
a plurality of word lines (see Gogl Fig 4B Ref 232); and 
a plurality of memory blocks (see Gogl Fig 1A Ref 108; Each bit line corresponds to plurality of structures like the one imaged in figure 4A, which in their totality are a block.), each of the memory blocks comprising a plurality of memory units (see annotated image of Gogl Fig 4B above), each of the memory units comprising:
a plurality of memory cell groups (see annotated image of Gogl Fig 4B above), each of the memory cell groups comprising a plurality of memory cells (see Gogl Fig 4B Ref RMTJ) coupled to one of the word lines (see Gogl Fig 4B Ref 232); 
at least one bit line (see Gogl Fig 4B Ref 222).

Gogl does not appear to disclose a column word line; 
a plurality of column switches, each of the column switches having a control terminal coupled to the column word line, a first terminal coupled to one of the memory cell groups, and a second terminal coupled to the at least one bit line;
the column word lines of the memory units of the corresponding memory block are grouped to control the column switches of the corresponding memory blocks.

Kyung discloses a column word line (see Kyung Fig 2 Ref LY);
a plurality of column switches, each of the column switches having a control terminal coupled to the column word line (see Kyung Fig 2 Ref 122), a first terminal coupled to one of the memory cell groups, and a second terminal coupled to the at least one bit line (see annotated image of Gogl Fig 4B and Kyung Fig 2 above);
the column word lines of the memory units of the corresponding memory block are grouped to control the column switches of the corresponding memory blocks (see Kyung Fig 1 Ref 120; There are a plurality of column switches corresponding to different memory blocks.).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Gogl, may have a particular arrangement of switches and lines to access memory cells, as disclosed by Kyung. The inventions are well known variants of access arrangements for memory cell groups, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Kyung’s attempt to shorten read cycles (see Kyung Para [0068]).

As to claim 11, Gogl discloses the memory device of claim 1, wherein 
the column word lines of the memory units of the corresponding memory block is grouped to control the column switches of the corresponding memory block (see Kyung Fig 1 Ref 120; There are a plurality of column switches corresponding to different memory blocks.).

Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. 

The amended language does not appear to overcome the prior art of record. Kyung appears to discloses a plurality of memory blocks, each with their own column switches. The combination of Gogl in view of Kyung is proper and has been affirmed by the PTAB decision of 06/10/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 08/18/2022